Citation Nr: 0944324	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
Dupuytren's contracture of the palmar surface of the right 
hand.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.

4.  Entitlement to a compensable evaluation for a scar of the 
nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION


The Veteran had active duty service with the United States 
Army from March 1953 to March 1955, and with the United 
States Air Force from October 1955 to December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 20 
percent evaluation for the Veteran's contracture of the 
fascia of the palmar surface, right hand, a 20 percent 
evaluation for hearing loss, a 10 percent evaluation for 
tinnitus, and a noncompensable rating for a scar.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a compensable evaluation for a 
scar is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's Dupuytren's contracture of the palmar 
surface of the right hand is manifested by limitation of 
extension of the index, middle, and ring fingers of the right 
hand.  The Veteran's right hand grip strength is 40 percent 
of normal, and his daily activities are limited by his 
disability.

2.  The Veteran's average puretone auditory threshold was 53 
decibels in the right ear and 54 decibels in the left ear; 
the Veteran had speech discrimination scores of 64 percent in 
the right ear and 68 percent in the left ear.  

3.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for Dupuytren's contracture of the palmar surface of the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.10, 4.20, 4.40, 
4.73, Diagnostic Code 5308 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86 
(2009).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, 
whether in one or both ears.  38 U.S.C.A. § 1155 (West 2002); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

For increased-compensation claims, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate the claims, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disabilities and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Additionally, the claimant must be 
notified that, should an increase in disability be found, 
disability ratings will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disabilities.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd on 
other grounds sub nom. by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

Notice provided to the Veteran in July 2006 fully complied 
with VA regulations concerning claims for increased 
evaluations.  The notice addressed each of the Veteran's 
claims, informing him that he had to demonstrate that his 
disabilities had worsened, of the types of evidence relevant 
to his claims, and that VA determines disability ratings by 
applying relevant Diagnostic Codes.  The Veteran was provided 
additional notice in December 2007, updating him on the 
status of his claims and the evidence VA had in its 
possession.  Notice provided to the Veteran in May 2008 went 
further, informing the Veteran of the specific rating 
criteria applicable to each of the Veteran's claims.  
Therefore, the Board finds that the Veteran has been provided 
notice regarding each of his claims that was fully compliant 
with VCAA requirements.

VA's duty to assist the Veteran in the development of the 
claims includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.  In each communication with VA, 
most recently in November 2006, the Veteran stated that he 
had not received treatment for any of his disabilities, other 
than examinations in conjunction with previous claims.  The 
Veteran did not request a hearing before a member of the 
Board.  The appellant was afforded VA medical examinations 
for each of his disabilities in October 2007.  Significantly, 
neither the appellant, nor his representative, has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving the 
musculoskeletal system requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Right Hand Disability

The Veteran seeks an increased evaluation for his right hand 
disability, which is characterized as Dupuytren's 
contracture.  This disability and its symptomatology are not 
specifically addressed by any diagnostic criteria in the 
rating schedule.  The RO has therefore properly elected to 
assign an evaluation under Diagnostic Code 5308, by analogy.  
Analogous ratings consider the affected function, the 
anatomical location of the disability, and the symptoms 
displayed to evaluate an unlisted disability.  38 C.F.R. 
§ 4.20.  As discussed more below, the Board agrees that Code 
5308 is the most appropriate analogous Code.

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40.  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (Diagnostic 
Codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (Diagnostic Codes 5307 through 5309); 3 muscle groups 
for the foot and leg (Diagnostic Codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (Diagnostic Codes 5319 through 5323).  38 C.F.R. 
§ 4.55(b).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Evaluation of muscle 
injuries as slight, moderate, moderately severe, or severe, 
is based on the type of injury, the history and complaints of 
the injury, and objective findings.  38 C.F.R. § 4.56(d).

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular scarring.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and scarring.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  38 C.F.R. § 4.56(d)(4).

Currently, the Veteran's right hand disability is rated 
analogously under Diagnostic Code 5308, as a moderately 
severe injury of the musculature of the hand.  Under 
Diagnostic Code 5308, which covers disabilities of the 
muscles of Group VIII which assist, in pertinent part, with 
the extension of the fingers, a moderately severe muscle 
disability of the dominant hand is to be rated 20 percent 
disabling, and a severe disability of the dominant hand is to 
be rated 30 percent disabling.

The Veteran has submitted three statements describing his 
right hand disability, dated May, July, and November 2006, 
which all uniformly described the disability.  He cannot 
place his right hand palm down (flat) on a surface.  Each 
morning upon waking, his right hand is cramped and numb, and 
curled into a tight fist, requiring him to pry his fingers 
apart and soak his hand in hot water.  He cannot grasp tools 
or other implements that require pressure or strength, such 
as a hammer, screwdriver, pliers, rake, or vacuum cleaner.  
When the Veteran drives, he experiences cramps and numbness 
in his hand while holding onto the steering wheel, and must 
remove his hand from the wheel and stretch by opening and 
closing his hand.  He cannot participate in sports, such as 
golf, tennis, baseball, or bowling, that require him to 
clasp, lift, or hold an instrument because of pain.  When he 
greets new acquaintences, he is unable to shake their hands.

The Veteran was provided a VA examination for his right hand 
disability in October 2007.  The examiner observed that the 
Veteran's Dupuytren's contracture had been present since his 
active duty.  The examiner noted that the disability would 
not have interfered with the Veteran's employment over the 
years because his work was not of the kind that required an 
ability to fully flex and extend his fingers.  The examiner 
stated that the Veteran's right hand function was "quite 
impaired," and referred to the Veteran's statements in the 
claims file addressing to functional impairment, as related 
in the preceding paragraph, as an adequate description of the 
disability's effect on the Veteran's day to day life.  On 
physical examination, the right hand was deformed; the right 
index (fourth) finger did not fully extend, and was held 
somewhat flexed when the other fingers, including the thumb, 
more or less fully extended.  There was a thickened cord of 
the palm of the fourth metacarpal portion of the palm and the 
index finger.  The index finger demonstrated extension to 70 
degrees and flexion to 90 degrees at the metacarpal 
phalangeal joint.  The proximal interphalangeal joint of the 
index finger had extension to 50 degrees and flexion to 90 
degrees, and the distal interphalangeal joint had extension 
to 0 degrees and flexion to 10 degrees.  The thumb and little 
finger could fully flex and extend.  The examiner noted that 
the ring and middle fingers (second and third, respectively) 
did not fully extend; the ring finger extended to 20 degrees, 
and the middle finger extended to 30 degrees.  These digits, 
however, could be fully extended passively.  The Veteran's 
grip strength with the right hand was 40 percent of normal.

Initially, the Board notes that the Veteran could be 
evaluated under Diagnostic Codes 5229 and 5230 for limitation 
of motion of the fingers.  This would not be to the Veteran's 
advantage, however, as he already has a 20 percent evaluation 
for his right hand disability under the currently-applied 
rating criteria.  Diagnostic Code 5229 only allows for a 
maximum 10 percent evaluation for limitation of motion of the 
index finger or middle finger.  Diagnostic Code 5230 only 
provides a noncompensable evaluation for limitation of motion 
of the ring or little finger.  The Veteran has demonstrated 
limitation of motion of the index, middle, and ring fingers.  
As a compensable evaluation would not be applicable under 
Diagnostic Code 5230 for his limitation of motion of the ring 
finger, the only possible evaluations available to the 
Veteran would be separate 10 percent evaluations for 
limitation of motion of the index and middle fingers.  Two 
separate 10 percent ratings would be less advantageous to the 
Veteran than the current single 20 percent evaluation.

The Board finds that the Veteran's muscle disability is 
appropriately compensated by the current 20 percent 
evaluation under Diagnostic Code 5308, analogously as a 
moderately severe injury to the muscles of Group VIII.  

The Veteran's Dupuytren's contracture does not demonstrate 
symptomatology analogous to the criteria for a severe muscle 
injury.  Severe muscle injuries involve deep penetrating 
wounds of the muscles.  This type of injury often involves 
ragged, depressed, and adherent scars "indicating wide 
damage to muscle groups," as well as loss of tissue or soft, 
flabby musculature.  Typical symptomatology for a severe 
muscle injury may include, but is not limited to, multiple 
scattered foreign bodies indicating intermuscular trauma and 
the explosive effect of a missile, or scars that are adhered 
to the bone, rather than skin covering area normally 
protected by muscle.  38 C.F.R. § 4.56(d)(4).

Although the Veteran's disability is not the traditional type 
of muscle injury discussed in the rating criteria, it still 
must be of similar severity to warrant a rating based on the 
severe muscle disability criteria.  The evidence clearly 
shows that the Veteran's symptomatology is less extreme than 
that described for a severe muscle injury.  Considering the 
cardinal signs and symptoms of muscle disabilities, the 
Veteran's right hand disability has some loss of power, 
weakness, and pain.  His hand becomes fatigued with use, and 
develops cramping and numbness.  The Veteran's right hand 
disability causes significant loss of range of motion of the 
right index finger, but only mild loss of range of motion of 
the middle and ring fingers, and no loss of range of motion 
of the thumb and little finger.  

Group VIII covers muscles affecting extension throughout the 
hand.  While the Veteran's disability affects the overall 
ability of the entire hand, he still has 40 percent of normal 
grip strength, and is able to use his hand.  His thumb and 
little finger are not affected, and his ring and middle 
fingers can be passively fully extended.  Further, although 
extended use of the hand can be limited because of cramping 
and numbness, the Veteran still has some use of the hand in 
his day-to-day life.  

The Veteran's disability is more adequately addressed by the 
criteria for a moderately severe muscle disability.  The 
description of moderately severe muscle disabilities found at 
38 C.F.R. § 4.56 (d)(3) includes potential objective findings 
of scars, indication on palpitation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles.  
Moderately severe muscle injuries of the hand demonstrate 
impairment of strength and endurance as compared to the sound 
muscles in the other hand.  As discussed above, the Veteran 
has impairment of strength and endurance in his right hand, 
symptomatology that is more closely addressed by the 
"moderately severe" criteria.

The Board observes that the Veteran submitted argument that, 
for purposes of evaluation, his hand disability should be 
considered to be the equivalent of an amputation.  The Board 
has considered the Veteran's argument, as well as 38 C.F.R. 
§ 4.71a, Diagnostic Code 5125 which addresses the loss of use 
of the hand.  As discussed above in the Board's finding that 
the Veteran's disability is analogous to a moderately severe 
muscle injury, the Veteran has not lost all use of his hand.  
He still has some grip strength, and is able to use his hand 
in some daily activities.  An evaluation based on the loss of 
use of a hand is not warranted.

The Veteran's disability is adequately addressed by the 20 
percent evaluation under Diagnostic Code 5308.  Therefore, 
the Board finds that an evaluation in excess of 20 percent 
for the Veteran's right hand disability is not warranted.

Hearing Loss

The Veteran claims entitlement to a disability rating in 
excess of 20 percent for his bilateral hearing loss.  The 
appropriate evaluation for hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating 
Schedule provides a table for rating purpose (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, based on testing (by a state-licensed 
audiologist), including pure-tone threshold average and 
speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 
(b).  

In circumstances where an examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where there is an exceptional pattern of 
hearing impairment as defined under 38 C.F.R. § 4.86, then 
Table VIa will be used to determine the Roman numeral 
designations (I through XI) for hearing impairment based only 
on pure-tone threshold average. 38 C.F.R. § 4.85(c).  One 
exceptional pattern of hearing impairment occurs when the 
pure-tone thresholds in each of the four frequencies (1K to 
4K Hertz) are 55 decibels or greater.  Another occurs where 
the pure-tone threshold at 1K Hertz is 30 decibels or less, 
and the threshold at 2K Hertz is 70 decibels or more.  
38 C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the 
numeral designations according to Table VI or VIa, then Table 
VII is used to determine the rating assigned by combining the 
Roman numeral designation for hearing impairment of each ear.  
The percentage evaluation is found on Table VII by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear with the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran submitted a statement in July 2006 that his 
hearing ability had progressively worsened, primarily due to 
his tinnitus.  The Veteran stated that the ringing caused by 
the tinnitus is constantly present, and prevents him from 
hearing things such as the doorbell or the telephone.  It 
also makes it difficult for him to fall asleep.  He was 
issued hearing aids in 1996, which "helped a little" for 
his hearing loss, but did not affect his tinnitus.

The Veteran was examined for hearing loss in October 2007.  
At the time of that examination, his hearing loss was 
measured as follows:

HERTZ
500
1000
2000
3000
4000
Right
30
30
35
65
80
Left
30
35
45
65
70

The average of his decibel loss in the right ear (determined 
by adding the puretone decibel thresholds from the 1000, 
2000, 3000, and 4000 Hz levels, and dividing the total by 
four, 38 C.F.R. § 4.85(d)) was 53 decibels.  The average 
hearing loss in the left ear was 54 decibels.  The Veteran's 
scores on the Maryland CNC test were 64 percent in the right 
ear and 68 percent in the left ear.  The examiner noted the 
effect of hearing loss on the Veteran's daily life, stating 
that it required him to look at a speaker in order to 
understand him or her.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 454-55.

The Board finds that the Veteran does not have an exceptional 
pattern of hearing impairment.  He has neither puretone 
thresholds greater than 55 decibels at each of the 1000, 
2000, 3000, and 4000 Hz levels, nor a puretone threshold at 
1000 Hz of 30 decibels or less coupled with a puretone 
threshold at 2000 Hz of 70 decibels or more.  As such, Table 
VI will be used to determine the severity of the Veteran's 
hearing impairment.

Applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's 
hearing loss scores, his right ear qualified as a VI 
(puretone threshold average of 53 decibels, speech 
recognition score of 64 percent), and his left ear qualified 
as a V (puretone threshold average of 54 decibels, speech 
recognition score of 68 percent).

Considering 38 C.F.R. § 4.85, Table VII, the Veteran meets 
the criteria for a 20 percent evaluation, as that is the 
percentage evaluation indicated at the intersection of the 
column for Roman numeral VI for the poorer ear, and the 
column for Roman numeral V for the better ear; there is no 
objective evidence that he meets the criteria for a rating in 
excess of 20 percent.  Although the Veteran has indicated 
that his hearing is worse than previously evaluated, the 
rating criteria for hearing loss, as addressed above, 
requires the mechanical application of rating criteria to 
objectively-obtained audiometric testing results.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  Therefore, the Board 
finds that the Veteran's claim for an evaluation in excess of 
20 percent cannot be granted.

Tinnitus

The Veteran seeks a rating higher than 10 percent for his 
service-connected bilateral tinnitus, claiming that the 
condition has worsened.  As explained below, a disability 
rating in excess of 10 percent is not warranted because 10 
percent is the maximum allowable evaluation under the law and 
regulations pertaining to that disability.

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus is assigned a 10 percent rating.  Under Note (2) 
following that code, only a single evaluation may be assigned 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  In short, Diagnostic Code 
6260 only allows for a maximum single 10 percent evaluation 
for recurrent tinnitus.

In recent years, courts have addressed the question of 
whether a separate 10 percent disability rating can be 
assigned for tinnitus in both ears, and concluded that a 
separate rating for each ear cannot be granted.  In Smith v. 
Nicholson, 19 Vet. App. 63, 78, (2005) the United States 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
Veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.

In this case, the Veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  As 
there is no legal basis upon which to award a higher 
evaluation, or separate schedular evaluations for tinnitus in 
each ear, the Veteran's appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 20 percent for 
Dupuytren's contracture of the palmar surface of the right 
hand is denied.

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus is denied.


REMAND

The Veteran's claim for an increased evaluation of his scar 
on his nose must be remanded for a new examination.  

The Veteran was provided an examination for his scar in 
October 2007.  The examiner noted that the scar was linear 
across the upper bridge of the nose, and that it measured 1cm 
in length.  The scar was flat, atrophic, slightly pigmented, 
and well-healed.  It was not attached to any underlying 
structures, and was not tender.  The examiner opined that the 
scar was not striking and not at all disfiguring. 

Unfortunately, the examiner did not address the width of the 
Veteran's scar.  The Board acknowledges that the examiner 
described the scar as "linear" and not disfiguring, but a 
proper VA scars examination, when the scar is on the 
Veteran's head, face, or neck, requires measurement of the 
width of the scar.  See Department of Veterans Affairs, Scars 
Examination, available at http://vbaw.vba.va.gov/bl/21/ 
rating/Medical/exams/disexm50.htm (last visited November 17, 
2009) (indicating that examiners should, for scars of the 
head face and neck "[p]rovide a MEASUREMENT of the greatest 
width of each scar.").  The Board is unable to determine 
from the examiner's description of the scar whether or not it 
is greater than one-quarter-inch wide.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
an examination of the scar on his nose.  
The examiner should examine the Veteran's 
nose, and address the following issues:

a)	Describe the precise location of the 
scar.  
b)	Give the measurement of length and 
width of the scar. 
c)	Is the scar painful on examination? 
d)	Is there skin breakdown? 
e)	Is the scar superficial, meaning there 
is no underlying soft tissue damage, or 
deep, meaning there is underlying soft 
tissue damage? 
f)	Describe any limitation of motion or 
other limitation of function caused by 
the scar. 
g)	Is there any inflammation, edema, or 
keloid formation?  If so, describe. 
h)	State whether the scar is adherent to 
underlying tissue. 
i)	State whether the surface contour of 
the scar is elevated or depressed on 
palpation. 
j)	Is there an area of abnormal texture 
(irregular, atrophic, shiny, scaly, 
etc.) of the skin?  If so, provide a 
measurement of the area of abnormal 
texture and describe the abnormal 
texture. 
k)	Is there an area of skin that is hypo- 
or hyper-pigmented?  If so, describe 
color of scar compared to normal areas 
of skin and provide a measurement of 
the area of abnormally pigmented skin. 
l)	Is there an area of skin that is 
indurated and inflexible?  If so, 
provide a measurement of the area of 
induration 
m)	Is there an area of underlying soft 
tissue loss?  If yes, provide a 
measurement of the area of underlying 
soft tissue loss and state whether or 
not the tissue loss is visible or 
palpable. 

The examiner should take a color 
photograph of the Veteran's scar and 
include it with his report.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


